Exhibit 16.1 Audit ● Tax ● Advisory December 23, 2010 Grant Thornton LLP 60 Broad Street, 24th Floor New York, NY 10004-2306 T 212.422.1000 F 212.422.0144 www.GrantThornton.com Re: Brooklyn Federal Bancorp, Inc. File No. 000-51208 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of Brooklyn Federal Bancorp, Inc. dated December 20, 2010, and agree with the statements concerning our Firm contained therein. Very truly yours, GRANT THORNTON LLP Grant Thornton LLP U.S. member firm of Grant Thornton International Ltd
